 



Exhibit 10(i)
CERNER CORPORATION
PERFORMANCE-BASED COMPENSATION PLAN
As amended: December 3, 2007

1.   Name. The name of the Plan is the Cerner Corporation Performance Plan (the
“Plan”).   2.   Basic Function. The Plan provides for payment of quarterly and
annual bonuses to select key associates of Cerner Corporation (the “Company”)
and its subsidiaries, depending upon the financial performance of the Company or
certain subsidiaries or business units and/or the job performance of the
individual associates in question. Bonuses, if paid, may be paid on a quarterly
or annual basis and determined based on the actual performance of the Company or
its subsidiaries or business units or on one or more pre-established financial
or operational goals or targets. Payments of awards to certain executives are
made pursuant to the “Executive Award Feature” (see Section 10). All bonuses
will be calculated as soon as administratively practicable following the end of
the quarter or year for which the bonus is based. All quarterly and annual
bonuses will be paid out no later than March 15th of the calendar year following
the year in which such bonus determination is made.   3.   Purpose. The purpose
of the Plan is to provide a meaningful incentive on both a quarterly and annual
basis to key associates and officers of the Company and to motivate them to
assist the Company in achieving ambitious and attainable short-term goals.
Individual payments made under the Plan will vary, depending upon individual
performance and, in some cases, business unit operational achievements.   4.  
Termination; Amendment. The Plan shall continue to be in effect, unless and
until terminated by the Compensation Committee of the Board of Directors of the
Company. The Executive Award Feature of the Plan is subject to the approval of
the shareholders of the Company, every five (5) years in accordance with Section
162(m) of the Internal Revenue Code, as amended (the “Code”) by the affirmative
vote of the holders of a majority of the shares present in person or represented
by proxy, and entitled to vote thereon, at a meeting of the shareholders at
which a quorum is present or represented. The Plan may be further amended from
time to time by the Compensation Committee provided that any amendment which, if
effected without the approval of the shareholders of the Company, would result
in the loss of an exemption from federal income tax deduction limitations under
Section 162(m) of the Code, for amounts payable thereunder but would not result
in such loss if approved by the shareholders, shall become effective only upon
approval thereof by the shareholders of the Company within the meaning of
Section 162(m).   5.   Administration. The Plan is administered by the
Compensation Committee, which has the sole authority to make all discretionary
determinations under the Plan. In suitable circumstances, the Compensation
Committee may evaluate and use the Company’s management’s input as well as input
and other relevant information from any outside parties it deems appropriate.  
6.   Participation. Key associates and officers eligible for participation in
the Plan will be determined by the Compensation Committee on an annual basis.
Executive officers eligible to receive awards under the Executive Award Feature
of the Plan will be identified each year by the Compensation Committee as
described in Section 10 below.   7.   General Feature; Determination of Annual
Targets. The Compensation Committee will determine the measure or measures of
financial performance and/or the target levels of performance, the attainment of
which in any quarter or year will result in the payment of awards to all
eligible participants except for those executives covered by the Executive Award
Feature. Such determinations on financial or operational performance measures or
target levels may be made, and under appropriate circumstances may subsequently
be modified, by the Compensation

 



--------------------------------------------------------------------------------



 



    Committee at any time during the calendar year. Alternative performance
measures or targets may be established and different target levels may be
selected with different general bonus amounts established for each participant.
Following the initial determination of performance targets, the Compensation
Committee will monitor corporate performance throughout each fiscal quarter, and
may decide at any time before final quarter or year-end determinations are
reached to adjust the earlier target levels as appropriate, for example, to take
into account unusual or unanticipated corporate or industry-wide developments.
Final determinations of the amounts to be paid to a participant under the
general feature of the plan may also be adjusted upward or downward depending
upon subjective evaluations by an associate’s executive or manager.   8.  
Performance Measures. Measures of financial performance selected by the
Compensation Committee on a quarterly or annual basis for determination of
payments of awards under the general feature of the Plan may include but are not
limited to one or more of the following: stock price, earnings per share (with
or without extraordinary items), net income (with or without extraordinary
items), return on equity, return on assets, profit margins on
contract-by-contract basis, collection of certain accounts receivable, client
satisfaction results, or achievement of subsidiary business unit operating
plans. Target performance may be expressed as absolute or average dollar
amounts, percentages, changes in dollar amounts or changes in percentages, and
may be considered on an institution-alone basis or measured against specified
peer groups or companies. Notwithstanding the foregoing, the measures of
financial or operational performance for determination of awards payable under
the Plan to those executive officers covered under the Executive Award Feature
and the calculation of the maximum amount payable and amounts actually paid to
such executive officers under the Plan shall be as set forth in the Executive
Award Feature of the Plan (see Section 10).   9.   Individual Factors. The
Compensation Committee, in exercising discretion under the Plan on
determinations of cash bonuses payable to individuals, may consider particular
individual goals as well as subjective factors, including any unique
contributions.   10.   Executive Award Feature. Notwithstanding any other
provision of the Plan to the contrary, any awards granted under the Plan to
those individuals identified by the Compensation Committee as Section 16
“insiders” of the Company, within the meaning of Security Exchange Commission
Regulations (the “Covered Executives”), for purposes of this Plan, shall be
governed by the provisions of this Section 10 while such associate is a Covered
Executive.

          (i) On or before the ninetieth (90th) day of each calendar year (in
the case of annual-based awards or combination of annual and quarterly based
awards), or on or before the twenty-second (22nd) day of each fiscal quarter (in
the case of awards based solely on performance in such fiscal quarter) while the
Plan is in effect, the Compensation Committee will (a) identify those
individuals who it reasonably believes to be Covered Executives for such
calendar year or fiscal quarter, (b) establish in writing the Earnings Per Share
Target (as defined below) for such calendar year, (c) establish in writing the
Company Operating Margin Target (as defined below) for such quarter or year,
(d) establish in writing the Agreement Margin Targets (as defined below) for
such quarter or year, and (e) establish in writing any other targets for the
Covered Executives as specifically set forth below and as determined by the
Compensation Committee and set forth in the Compensation Committee minutes
(“Other Targets”) (the Earnings Per Share Target, the Company Operating Margin
Target, the Agreement Margin Target, and all Other Targets to be referred to
collectively as the “Executive Targets”). The Compensation Committee may elect
to establish any combination of the above Executive Targets in a given quarter
or year provided that any established Executive Target(s) be established on or
before the end of the ninety day or twenty-second day period set forth above.
Due to the Compensation Committee’s belief that the disclosure of the Executive
Targets would adversely affect the Company, the Compensation Committee, the
Covered Executives and all other directors, officers and associates who become
aware of such targets shall and will treat such Executive Targets for any year
or fiscal quarter as confidential. Executive Targets based on recognized
accounting principles shall be determined

 



--------------------------------------------------------------------------------



 



and deemed satisfied by using the same accounting principles in effect and
relied upon when such Executive Target was established.
          (ii) The Earnings Per Share Target shall be expressed as a specific
target earnings per share for the Company’s common stock on a fully diluted
basis, before the after-tax effect of any extraordinary items, the cumulative
effect of accounting changes, or other nonrecurring items of income or expense
including restructuring charges.
          (iii) The Company Operating Margin Target shall be expressed as a
target percentage reflecting the leverage of the Company’s revenue relative to
the expense associated with that revenue.
          (iv) The Agreement Margin Targets shall be expressed as a dollar
amount of booking margins on specified types of sales, adjusted for the costs
associated with delivery of the solutions.
          (v) The Other Targets shall be determined based solely on the
following list of targets:
               (a) Total shareholder return
               (b) Stock price increase
               (c) Return on equity
               (d) Return on capital
               (e) Cash flow, including collection of cash, operating cash
flows, free cash flow, discounted cash flow return on investment, and cash flow
in excess of cost of capital
               (f) Economic value added
               (g) Market share
               (h) Client/associate satisfaction
               (i) Revenue levels
               (j) Employee retention
               (k) Productivity measures
               (l) Diversification of business opportunities
               (m) Price to earnings ratio
               (n) Expense ratios
               (o) Total expenditures
               (p) Completion of key projects
               (q) Operating margin
          (vi) If at the end of each fiscal quarter (in the case of
quarterly-based performance targets) or at the end of the fiscal year (in the
case of annual-based or combination of annual and quarterly based performance
targets) any of the Executive Targets established by the Compensation Committee
have been met, the maximum amount payable to the Covered Executives in any
calendar year shall be as follows: (a) for the Chief Executive Officer, 200% of
the Chief Executive Officer’s base salary at the time the Executive Targets are
established, and (b) for all other executive officers, 175% of such individual’s
base salary at the time the Executive Targets are established. The Compensation
Committee has discretion to reduce the amount of the bonus payable; provided,
however, under no circumstances may the Compensation Committee increase the
amount of the bonus payment beyond its maximum limit. The amount of the bonus
reduction, if any, will depend upon a subjective bonus reduction factor,
formally known as an Annual Performance Evaluation (APE) Factor, which will be
determined at the Covered Executive’s end-of-the-year evaluation. This factor
will range from 100% of the maximum bonus amount for demonstrated distinguished
performance to 40% if performance does not satisfy the required standard.

 



--------------------------------------------------------------------------------



 



          (vii) At the election of the Compensation Committee, the Covered
Executives’ individual performance plan agreements may provide for incentive
payment recovery in the event Cerner implements a Mandatory Restatement, which
restatement relates to one or more fiscal years. Such incentive payment recovery
would require that some or all of any amounts paid to a Covered Executive as an
incentive payment earned under this Plan and related to such restated periods
would be recoverable and must be repaid within ninety days of such
restatement(s). The amount which must be repaid, if any, is the amount by which
the compensation paid or received exceeds the amount that would have been paid
or received based on the financial results reported in the restated financial
statement. For this purpose, a “Mandatory Restatement” is a restatement of
Cerner’s audited financial statements included in any of its periodic reports
filed with the Securities and Exchange Commission (SEC), which, in the good
faith opinion of the Company’s Independent Registered Public Accounting Firm, is
required to be implemented pursuant to generally accepted accounting principles,
but excluding: a) any restatement which is required with respect to a particular
year as a consequence of a change in generally accepted accounting rules
effective after the publication of the financial statements for such year; b)
any restatement that in the good faith judgment of the Audit Committee of the
Board is required due to a change in the manner in which the Company’s auditors
interpret the application of generally accepted accounting principles (as
opposed to a change in a prior accounting conclusion due to a change in the
facts upon which such conclusion was based); and, c) any restatement that is
otherwise required due to events, facts or changes in law or practice that the
Audit Committee concludes were beyond the control and responsibility of the
Covered Executives and that occurred regardless of the Covered Executives’
diligent and thorough performance of their duties and responsibilities.

11.   Certification. Prior to any payment to any Covered Executive of any amount
accrued under Section 10 of this Plan, the Compensation Committee (or its
delegated subcommittee) shall certify in writing that an Executive Target has
been satisfied. For purposes of this certification, approved minutes of the
Compensation Committee meeting in which the certification is made shall satisfy
this Plan certification requirement.

12.   Code Section 409A. In the event that any provision of this Plan shall be
determined to contravene Code section 409A, the regulations promulgated
thereunder, regulatory interpretations or announcements with respect to section
409A or applicable judicial decisions construing section 409A, any such
provision shall be void and have no effect. Moreover, this Plan shall be
interpreted at all times in such a manner that the terms and provisions of the
Plan comply with Code section 409A, the regulations promulgated thereunder,
regulatory interpretations or announcements with respect to section 409A and
applicable judicial decisions construing section 409A.

 